Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is a response to Applicant’s Election filed May 2, 2022.
Claims 33-71 are pending in the instant application.


Election/Restrictions
Applicant’s species election (without traverse) of Formula X3 in the reply filed on May 2, 2022 is acknowledged. 
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 33-71 have been examined on the merits as detailed below:


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed May 2, 2022 (18 pages)  is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement and a signed copy is enclosed herewith.
Applicant’s IDS filed May 2, 2022 (5 pages) is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement and a signed copy is enclosed herewith.
Applicant’s IDS filed May 2, 2022 (8 pages) is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement and a signed copy is enclosed herewith.
The IDS filed May 2, 2022 (3 pages) fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The IDS filed May 2, 2022 (3 pages) does not comply with #4.
The listing of references in the specification at pages 84 and 85 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Drawings
The Drawings filed on July 13, 2020 are acknowledged.  However, the Drawings are objected to because some Drawings reference the colors, "blue" and "red".  See Figures 4A, 7A, and 39B.  In the instant application, color drawings have been filed without an accompanying petition.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37CFR 1.84(b)(2).  Note that the requirement for three sets of color drawings under 37 CFR 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web.  Therefore, only one set of such color drawings is necessary when filing via EFS-Web.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 59 is dependent on claim 26.  Claim 26 was canceled in the Amendment filed October 21, 2020.  Because claim 59 is dependent on a canceled claim, the metes and bounds of claim 59 cannot be determined.  Therefore, claim 59 has not been further considered on the merits.    


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 33, 44, 52-58, 60 and 61 are rejected under 35 USC 102(a)(1) as being anticipated by WO 2004/044136 A2 (submitted on the IDS filed May 2, 2022).
The claims are drawn to an oligonucleotide comprising a 5' end, a 3' end, and complementarity to a target mRNA molecule, wherein: (1) the oligonucleotide comprises alternating 2'-methoxy-ribonucleotides and 2'-fluoro- ribonucleotides; (2) the nucleotides at positions 2 and 14 from the 5' end of the oligonucleotide are 2'-fluoro-ribonucleotides; (3) the nucleotides are connected to one another by way of phosphodiester or phosphorothioate linkages; (4) the nucleotides at positions 1-6 from the 3' end of the oligonucleotide, or positions 1-7 from the 3' end of the oligonucleotide, are connected to one another by way of phosphorothioate linkages; and (5) the oligonucleotide comprises from 6-17 phosphorothioated bonds.
WO 2004/044136 disclose single- and double-stranded siRNAs wherein the antisense strand comprises alternating 2'-methoxy-ribonucleotides and 2'-fluoro-ribonucleotides and wherein the nucleotides are at least partially linked by phosphorothioate linkages.  More specifically, WO 2004/044136 disclose a guide strand of 20 nucleotides targeting PTEN comprising an alternating motif of 2'-methoxy-ribonucleotides and 2'-fluoro-ribonucleotides, wherein the nucleotides on positions 2 and 14 are 2'-fluoro-ribonucleotides and wherein all nucleotides are linked by phosphorothioate groups.  See Example 6, ISIS No. 340570, for example.  
The oligomeric compounds of the WO 2004/044136 invention are 15 to 30 monomeric subunits in length. One having ordinary skill in the art will appreciate that this embodies oligomeric compounds of 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, or 30 monomeric subunits in length.


******
Claims 33, 42, 44, 52-58, 60 and 61 are rejected under 35 USC 102(a)(1) as being anticipated by Yu et al. (Cell, 2012 Vol. 5:895-908) (submitted on the IDS filed May 2, 2022).
Yu et al. disclose a guide strand of 21 nucleotides targeting mutant Huntingtin comprising an alternating motif of 2'-methoxy-ribonucleotides and 2'-fluoro-ribonucleotides, wherein the nucleotides on positions 2 and 14 are 2’-fluoro-ribonucleotides and wherein at least the nucleotides at positions 1-8 are linked by phosphorothioate groups.  See ss-siRNAs in Figures 1B and 3, for example.  

******
Claims 33, 44, 52-58, 60 and 61 are rejected under 35 USC 102(a)(1) as being anticipated by Lima et al. (Cell, 2012 Vol. 150:883-894) (submitted on the IDS filed May 2, 2022).
Lima et al. disclose a guide strand of 21 nucleotides targeting PTEN comprising an alternating motif of 2'-methoxy-ribonucleotides and 2'-fluoro-ribonucleotides, wherein the nucleotides on positions 2 and 14 are 2'-fluoro-ribonucleotides and wherein at least the nucleotides at positions 1-8 are linked by phosphorothioate groups.  See Figure 1C, ID 7 and 8, for example.  




Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 33-58 and 60-71 are rejected under 35 USC 103 as being obvious over WO 2004/044136 A2 in view of Yu et al. (Cell, 2012 Vol. 5:895-908) (both submitted on the IDS filed May 2, 2022).
The claimed invention is drawn to an oligonucleotide comprising a 5' end, a 3' end, and complementarity to a target mRNA molecule, wherein: (1) the oligonucleotide comprises alternating 2'-methoxy-ribonucleotides and 2'-fluoro- ribonucleotides; (2) the nucleotides at positions 2 and 14 from the 5' end of the oligonucleotide are 2'-fluoro-ribonucleotides; (3) the nucleotides are connected to one another by way of phosphodiester or phosphorothioate linkages; (4) the nucleotides at positions 1-6 from the 3' end of the oligonucleotide, or positions 1-7 from the 3' end of the oligonucleotide, are connected to one another by way of phosphorothioate linkages; and (5) the oligonucleotide comprises from 6-17 phosphorothioated bonds or to a double-stranded siRNA molecule comprising an antisense strand and a sense strand, wherein the antisense strand comprises an oligonucleotide comprising a 5' end, a 3' end, and complementarity to a target mRNA molecule, wherein: (1) the sense strand has complementarity to the antisense strand; (2) the oligonucleotide comprises alternating 2'-methoxy-ribonucleotides and 2'-fluoro- ribonucleotides; (3) the nucleotides at positions 2 and 14 from the 5' end of the oligonucleotide are 2'-fluoro-ribonucleotides; (4) the nucleotides are connected to one another by way of phosphodiester or phosphorothioate linkages; (5) the nucleotides at positions 1-6 from the 3' end of the oligonucleotide, or positions 1-7 from the 3' end of the oligonucleotide, are connected to one another by way of phosphorothioate linkages; and (6) the oligonucleotide comprises from 6-17 phosphorothioated bonds; (7) each of the antisense strand and the sense strand is, independently, from 16 to 30 nucleotides in length; and (8) the oligonucleotide has a chemical structure represented by Formula (Ia). 
WO 2004/044136 is relevant and relied upon in its entirety.  WO 2004/044136 particularly teach single- and double-stranded siRNAs wherein the antisense strand comprises alternating 2'-methoxy-ribonucleotides and 2'-fluoro-ribonucleotides and wherein the nucleotides are at least partially linked by phosphorothioate linkages.  More specifically, WO 2004/044136 teach a guide strand of 20 nucleotides targeting PTEN comprising an alternating motif of 2'-methoxy-ribonucleotides and 2'-fluoro-ribonucleotides, wherein the nucleotides on positions 2 and 14 are 2'-fluoro-ribonucleotides and wherein all nucleotides are linked by phosphorothioate groups.  See Example 6, ID 340570, for example.  
WO 2004/044136 teaches modified oligomeric compounds comprising at least one alternating motif for the purpose of increasing nuclease stability, cellular uptake, and efficacy of RNA cleavage.  See paragraph [0065].
WO 2004/044136 does not teach an oligonucleotide having the chemical structure of Formula Ia or wherein the target mRNA corresponds to a portion of a mutant Huntingtin allele.
Yu et al. teach a guide strand of 21 nucleotides targeting mutant Huntingtin comprising an alternating motif of 2'-methoxy-ribonucleotides and 2'-fluoro-ribonucleotides, wherein the nucleotides on positions 2 and 14 are 2’-fluoro-ribonucleotides and wherein at least the nucleotides at positions 1-8 are linked by phosphorothioate groups.  See ss-siRNAs in Figures 1B and 3, for example.  The ss-siRNAs used in the studies of Yu et al. contain a mixture of 2’-fluoro (2'-F), 2’-O-methyl (2'-OMe), and 2’-methoxyethyl (2'-MOE) ribose modifications; the ss-siRNAs possess both phosphodiester and phosphorothioate internucleotide linkages; and the 5' terminus was capped with either a phosphate or a 5'-(E)-vinylphosphonate, which represent Formula Ia, wherein X is X3, a stable stereo-compatible analog of the 5' phosphate.
Before the effective filing date of the claimed invention, oligomeric compounds comprising alternating motifs was known.  The 2'-methoxy-ribonucleotides and 2'-fluoro-ribonucleotides were frequently used in such modification patterns.  The prior art of WO 2004/044136 and Yu et al. clearly indicated that the skilled artisan could determine, by routine experimentation, the types and patterns of modifications to incorporate into oligonucleotide compounds to improve nuclease resistance, pharmacokinetics or affinity for a target RNA.  
The present invention has done exactly as WO 2004/044136 and Yu et al. - combine modifications that are known to stabilize nucleic acids and increase translation efficiency.  Before the effective filing date of the claimed invention, the prior art was replete with examples of oligomeric compounds comprising alternating motifs.  This patterned-type of modification was well-known and routine in the art as evidenced by WO 2004/044136 and Yu et al.    
The prior art provides guidance in the form of known, effective, and practiced types of patterns of modifications.  The art describes general methods and strategies to determine the location of incorporation of modifications into oligonucleotides for the purpose of improving nuclease resistance/stability and cellular uptake.  The skilled artisan can readily use the teachings of the prior art to determine the functionality of modified oligonucleotides by routine experimentation. 
Before the effective filing date of the claimed invention, there had been a recognized problem or need in the art to design antisense oligonucleotide compounds with greater efficacy and reduced toxicity.  Modified antisense compounds meet this need since they are often preferred over native forms because of desirable properties such as enhanced cellular uptake, enhanced affinity for nucleic acid target and increased stability in the presence of nucleases.
Before the effective filing date of the claimed invention, it would have been obvious and one of skill in the art would have been motivated to use the teachings of WO 2004/044136 in view of Yu et al. to devise the claims of Applicant's invention, and with a reasonable expectation of success.
A person of ordinary skill in the art would have been motivated and expected success to include a 5’-terminal vinylphosphonate moiety designed to improve stability and potency in vivo of the oligonucleotide as taught and suggested by Yu et al. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

 
Conclusion
No claims are allowable at this time.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635